IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-20114
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ROBERTO JAVIER NAVARRO,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-96-CR-227-1
                      --------------------

                          December 22, 1999

Before KING, Chief Judge, and HIGGINBOTHAM and STEWART, Circuit
Judges.

PER CURIAM:*

     Roberto Javier Navarro appeals his guilty-plea conviction

for conspiracy and aiding and abetting another to possess with

intent to distribute cocaine on the basis of ineffective

assistance of counsel.    Although we do not ordinarily entertain

ineffective assistance claims on direct appeal, see United States




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-20114
                                -2-

v. Bounds, 943 F.2d 541, 544 (5th Cir. 1991), we find that the

record is adequate to permit us to do so.

     Navarro’s primary contention that his plea was involuntary

due to misrepresentations by counsel that he would receive a

downward departure under U.S.S.G. § 5K1.1 is undermined by his

rearraignment testimony that he understood his sentence could be

more severe than he might expect following discussions with his

attorney and that he could not withdraw his plea if that were the

case, and Navarro has failed to refute that testimony.    See

United States v. Cervantes, 132 F.3d 1106, 1110-111 (5th Cir.

1998).

     We also reject Navarro’s contention that his counsel was

ineffective for failing to negotiate a plea agreement and for

failing to do more to enable him to challenge the Government’s

decision regarding a § 5K1.1 departure.    The Government has the

sole discretion to move for a downward departure and the district

court is without authority to grant the departure absent such a

motion.   See United States v. Solis, 169 F.3d 224, 226 (5th Cir.

1999) (en banc), cert. denied,      U.S.     , 1999 WL 373765 (U.S.

Oct. 4, 1999) (No. 98-9623).   The record demonstrates that the

Government would not have considered a departure, and Navarro has

alleged no unconstitutional motives warranting review of that

decision.   See United States v. Aderholt, 87 F.3d 740, 742 (5th

Cir. 1996).   Thus, Navarro has failed to demonstrate that any
                          No. 99-20114
                               -3-

actions by his counsel could have altered the outcome of the

case.

     For the foregoing reasons, we affirm the judgment of the

district court.

     AFFIRMED.